t c memo united_states tax_court edgar g e morgan petitioner v commissioner of internal revenue respondent docket no 19018-14l filed date bruce elwyn gardner and beverly l winstead for petitioner william j gregg and bartholomew cirenza for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy the 1all statutory references are to the internal_revenue_code in effect at all continued irs initiated the collection action to assist in collecting petitioner’s unpaid federal_income_tax liability for we will sustain the proposed levy findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner re- sided in pennsylvania when he petitioned this court from until petitioner held jobs in various foreign countries he did not file any federal_income_tax returns during this period the irs prepared substitutes for returns sfrs for those years that met the requirements of sec_6020 after returning to the united_states in petitioner retained counsel to prepare and file delinquent returns on his behalf these returns were filed on various dates and were not filed in chronological order this haphazard filing has created a fair bit of complexity in date petitioner filed a delinquent_return for showing tax due of dollar_figure the irs processed this return and assessed the tax shown as due plus a late-filing addition_to_tax under sec_6651 and applicable_interest in an effort to collect this unpaid liability the irs sent petitioner on date continued relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely requested a cdp hearing in his hearing request he did not indi- cate an intention to challenge his underlying liability for a settlement officer so from the irs appeals_office was assigned to peti- tioner’s case on date she held a face-to-face hearing with petitioner and his representative the only issue petitioner raised at the hearing concerned the application of overpayment credits from and these credits arose from delinquent returns petitioner had filed for those years which showed over- payments of dollar_figure and dollar_figure respectively the irs had processed those re- turns and carried the overpayments back to petitioner’s tax_year the earliest year with a balance due for the irs had originally prepared an sfr on the basis of which it had assessed tax interest and additions to tax in the aggregate amount of dollar_figure in date petitioner filed a delinquent_return for after examining that return the irs abated the sfr assessment the result of which was to generate a total credit balance of dollar_figure for of that sum dollar_figure was attributable to the overpayment credits from and dollar_figure dollar_figure dollar_figure and was available to be carried forward at the cdp hearing petitioner contended that the credit balance from should be carried forward to that would eliminate his liability and produce refunds for other years the so replied that the credit balance if carried forward would be fully absorbed by petitioner’s outstanding tax_liability for leaving nothing to be carried forward to for the irs had originally prepared an sfr on the basis of which it had assessed tax interest and additions to tax in the aggregate amount of dollar_figure in date petitioner had filed a delinquent_return for after examining that return the irs had assessed more tax and additions to tax as of date the date of petitioner’s cdp hearing his outstanding liability for was dollar_figure because that liability exceeded dollar_figure the credit balance available for carryforward from the so explained that nothing would be left to be carried forward to the tax_year in question 2the remainder of the credit balance or dollar_figure was frozen be- cause it stemmed from overpayments for which the applicable refund period of limitations had long since expired see sec_6402 accordingly that portion of the credit balance was not available for refund or offset against petitioner’s other outstanding tax_liabilities see 136_tc_422 crum v commissioner tcmemo_2008_216 96_tcm_156 petitioner countered that he had recently filed an amended_return for once that return was processed he said his tax_liability would be eliminated thus freeing up the credit balance to be carried forward to and subse- quent years the so replied that the irs had not received an amended re- turn from him the record reflects that the irs service_center received petition- er’s amended_return on date eight days after the cdp hearing on the date of the cdp hearing petitioner’s account transcript for showed a balance due that exceeded the available overpayment credit from the so accordingly informed him that she could not allow any portion of that credit to be carried forward to she explained that she had no jurisdiction to consider the merits of any claims set forth in an amended_return for which the irs had not yet received or processed the so invited petitioner to submit a proposal for a collection alternative but he did not do so the so accordingly closed the case and on date the irs issued petitioner a notice_of_determination sustaining the proposed collec- tion action petitioner timely petitioned this court for review after extensive pre-trial proceedings a trial was held in date opinion a standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of a taxpay- er’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the tax- payer’s underlying liability is not properly at issue we review the irs action for abuse_of_discretion only id pincite petitioner did not challenge during the cdp hearing or in his petition the correctness of the dollar_figure tax_liability that he reported on his delinquent re- turn rather he contends that the so erred in refusing to apply against that liability a credit balance that he believes should be available for carryforward from there is some uncertainty in our precedents as to whether a de novo or an abuse-of-discretion standard of review applies in a situation such as this a sec_3see 125_tc_14 in 116_tc_60 we applied a de novo standard of review where the taxpayer challenged the irs’ failure to apply an overpayment credit from another year we concluded that this was a challenge to the taxpayer’s un- derlying tax_liability ie the amount unpaid after application of credits to which the taxpayer was entitled id pincite in other cases we have applied continued explained below we conclude that the so answered correctly the credit carry- forward question that petitioner raises because we would sustain her resolution of this issue under either standard of review we need not decide which applies see 141_tc_173 n estate of adell v commissioner t c memo 107_tcm_1463 golub v commissioner t c memo 106_tcm_173 with regard to matters other than application of the overpayment credit we will review the so’s action for abuse_of_discretion b analysi sec_1 overpayment credit from our jurisdiction in cdp cases generally does not permit us to consider mat- ters involved for nondetermination years however we may consider facts and issues from other years to the extent they are relevant in evaluating a claim that an unpaid tax has been paid 125_tc_14 an available credit from another year is a fact that may affect the taxpayer’s cor- continued abuse-of-discretion review when considering challenges to the irs’ application of a check or other tax payment see orian v commissioner tcmemo_2010_234 100_tcm_356 holding that whether a payment was properly cred- ited to the taxpayer’s account for a particular tax_year is not a challenge to his underlying tax_liability kovacevich v commissioner tcmemo_2009_160 98_tcm_1 ndollar_figure same rect liability for the year that is the subject of the collection action 138_tc_348 but a credit must actually exist in order to constitute an available credit a mere claim for a credit is not an ‘available credit’ and such a claim need not be resolved before the irs can proceed with collection of the liability at issue ibid see del-co w v commissioner tcmemo_2015_142 110_tcm_119 here the irs applied petitioner’ sec_2010 and sec_2011 overpayment credits to his account consistently with its policy of applying overpayments to the oldest tax_liabilities first see internal_revenue_manual irm pt date sec_6402 explicitly allows the irs to credit a taxpayer’s overpay- ment against any existing liability in another tax_year see weber t c pincite after the irs had applied the credits from and petitioner filed a delinquent_return for this caused the irs to abate the original sfr assess- ment leaving a credit balance of dollar_figure that was available for carryforward petitioner contends that this credit from should have been carried for- ward and applied to his liability there is no dispute that the credit was an available credit that could be carried forward see id pincite an overpay- ment that has been determined by the irs or a court but has not been either refunded or applied to another liability may be an ‘available credit’ that could be taken into account in a cdp hearing however that credit was not available to be carried forward all the way to because petitioner had an outstanding liability for that would absorb the credit in full petitioner acknowledges that at the time of the cdp hearing his account transcript showed a debit balance larger than dollar_figure petitioner nevertheless insists that if the irs had processed and accepted his amended_return for the irs would have abated his tax_liability freeing up the credit for carryforward to but petitioner’s amended_return was simply a claim that he had made an overpayment for as we stat- ed in weber a mere claim of an overpayment is not an ‘available credit’ but is instead a claim for a credit t c pincite at the time of petitioner’s cdp hearing the irs had not received much less processed his amended_return the so was not required to consider the 4under our case law the court can consider only nonrefunded or not yet applied ‘available’ credits arising in nondetermination years when determining whether a tax_liability at issue has been refunded or eliminated precision pro- sthetic v commissioner tcmemo_2013_110 105_tcm_1669 see everett assocs inc v commissioner tcmemo_2012_143 103_tcm_1773 while the credit had not yet been applied at the time of petitioner’s cdp hearing the so correctly reasoned that it would be applied first to petitioner’s liability for leaving nothing available for application to sos are instructed to use available overpayments to satisfy outstanding liabilities in the order of first-in_first-out see irm pt a date merits of the position taken on that return when determining whether to sustain the proposed collection action see eg burt v commissioner tcmemo_2013_140 precision prosthetic v commissioner tcmemo_2013_110 everett assocs inc v commissioner tcmemo_2012_143 we may consider whether a credit available from another tax_year should be applied to the taxpay- er’s liability for the year before the court only if that other credit indisputably exists del-co w t c m cch pincite petitioner did not have for a credit that indisputably exist ed but only a debatable claim for a credit we do not have jurisdiction in this cdp case to determine an overpayment of an unrelat- ed liability for petitioner’s taxable_year weber t c pincite there is no evidence that the irs ever processed petitioner’s amended re- turn for in any event the so was not required to consider the merits of the position he took on that return when determining whether to sustain the proposed collection action whether we review the so’s action under a de novo or an abuse 5if a taxpayer submits information to an so after the cdp hearing but be- fore issuance of the notice_of_determination guidelines in the irm may require the so to consider that information as part of the administrative record see emery celli cuti brinkerhoff abady p c v commissioner tcmemo_2018_55 at here the so did not ignore the fact that petitioner may have filed an amended_return for rather she explained that she lacked authority in re- viewing proposed collection action for to determine the merits of that claim_for_refund of discretion standard we sustain her determination that petitioner had no available credit for that would enable his credit balance to be carried forward to eliminate his tax_liability other issues in deciding whether the so abused her discretion in any other respect we consider whether she properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues petitioner raised and considered whether any proposed collection action bal- ances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 petitioner advanced various additional arguments in his pre-trial memoran- dum at trial and in his post-trial brief specifically he contends that the irs improperly applied levied funds to tax years other than failed to ap- ply overpayments from tax years other than and and failed to issue valid notices of deficiency for his tax years because petitioner did 6an assertion that the irs failed to issue valid notices of deficiency is con- sidered a challenge to the verification requirement in sec_6330 a tax- payer must raise a verification issue in his petition in order for the court to consid- er it see triola v commissioner tcmemo_2014_166 108_tcm_185 continued not advance these arguments during the cdp hearing or in his petition we could deem them waived see rule b 129_tc_107 118_tc_488 sec_301_6330-1 q a-f3 proced admin regs we will nevertheless address them briefly 115_tc_523 petitioner first contends that the irs misapplied to hi sec_2002 and liabil- ities certain levy proceeds that should have been applied to his liability levy proceeds are involuntary payments that the irs may apply in any manner it chooses see 47_tc_65 after application of the and overpayments to petitioner’s account had a credit balance the irs applied the levy proceeds to and in accordance with its established procedures which direct that levy proceeds be applied to the year of the levy and then to the earliest nonlevy year if there is a surplus see irm pt date continued noting that petition did not allege that assessment was improper and deeming the issue conceded dinino v commissioner tcmemo_2009_284 98_tcm_559 noting that verification issue must be adequately raised in peti- tion citing rule b cf 131_tc_197 n considering verification issue where it was tried by consent even though not raised in petition petitioner next contends that he has an available overpayment for that should have been applied to as was true for his account petitioner’s account showed a balance due not a credit at the time of the cdp hearing the so properly made her decision on the basis of the account balances as they existed at that time we lack jurisdiction to determine otherwise see weber t c pincite del-co w t c m cch pincite finally petitioner alleges that the notices of deficiency issued for his tax years were invalid because they were not sent to his last_known_address see sec_6212 a taxpayer’s last_known_address is generally the address ap- pearing on his most recently filed and properly processed federal tax_return see sec_301_6212-2 proced admin regs petitioner does not dispute that the notices of deficiency were sent to the address shown on his most recently filed and properly processed tax_return as of the date on which those no- tices were mailed a taxpayer can update his last_known_address by providing to the irs a clear and concise notification of a new address see ibid contrary to petitioner’s assertion documents provided to the irs by third parties such as suppliers of information reports do not constitute clear and concise notification to the irs of a new address see id para b finding no abuse_of_discretion in any respect we sustain the proposed levy to reflect the foregoing an appropriate decision will be entered for respondent
